Citation Nr: 0835279	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as associated with herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
type II, including as associated with herbicide exposure.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board notes that the veteran has perfected his appeal for 
service connection of diabetes mellitus type II and 
hypertension, including as associated with herbicide 
exposure.  In Haas v. Nicholson, 20 Vet. App. 257 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides (including the dioxin in Agent Orange).  VA 
disagreed with the Court's decision in Haas and appealed the 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  On September 21, 
2006, the Secretary of VA imposed a temporary stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In the present case, the 
veteran is in receipt of the Vietnam Service Medal and served 
aboard a naval vessel in the official waters of the Republic 
of Vietnam; however, the record contains no conclusive proof 
that the veteran had in-country service in the Republic of 
Vietnam.  As the veteran's claims for service connection for 
diabetes mellitus and hypertension are subject to the stay 
and the stay remains in effect, adjudication of these claims 
must be deferred.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary.  

The Board observes that service connection for hearing loss 
has been denied by the RO because the veteran did not 
demonstrate a hearing impairment as defined by VA regulation 
at the April 2005 VA audiological examination.  However, the 
veteran's representative indicated that the veteran may now 
have hearing loss under 38 C.F.R. § 3.385 at the August 2008 
Travel Board hearing.  The representative explained that the 
veteran had recently undergone an audiological examination at 
a VA hospital in March 2008 and requested that VA obtain the 
records as they were not associated with the claims folder.  
VA has a duty to obtain relevant records from a Federal 
department or agency to include records from VA medical 
facilities.  38 C.F.R. § 3.159(c)(2) (2007).  Moreover, the 
Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. 
App. 319 (2007) that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim."  Therefore, 
a remand to obtain the VA treatment records identified as 
relevant to the veteran's claim of service connection for 
hearing loss is necessary in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Please obtain all outstanding VA 
treatment records pertaining to any 
treatment or evaluation the veteran has 
received for hearing loss from May 2007 to 
the present and associate them with the 
claims folder.  If no additional treatment 
records are available, such should be 
noted for the record.   

2.  After additional notification and 
development deemed necessary has been 
accomplished to include consideration as 
to whether another medical examination 
and/or nexus opinion is warranted for the 
veteran's claimed hearing loss, the 
veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


